This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2012).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A14-0128

                                 State of Minnesota,
                                      Appellant,

                                         vs.

                                  Cree Rae Larson,
                                    Respondent.

                                 Filed July 14, 2014
                                      Affirmed
                                    Willis, Judge

                           Hennepin County District Court
                             File No. 27-CR-13-15890


Lori Swanson, Attorney General, St. Paul, Minnesota; and

Susan L. Segal, Minneapolis City Attorney, Zenaida Chico, Assistant City Attorney,
Minneapolis, Minnesota (for appellant)

Melvin R. Welch, Appelman Law Firm, LLC, St. Louis Park, Minnesota (for respondent)


       Considered and decided by Peterson, Presiding Judge; Connolly, Judge; and

Willis, Judge.





 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                        UNPUBLISHED OPINION

WILLIS, Judge

      Appellant State of Minnesota argues that the district court erred by suppressing the

results of respondent Cree Larson’s blood test because “[t]he exclusionary rule does not

apply based on the good-faith exception.” We affirm.

                                        FACTS

      The parties do not appear to dispute the following facts: On March 15, 2013,

Larson crashed her car into a stoplight pole, pinning her and her passenger in the car.

Minneapolis police officers investigated the scene of the accident. Upon arrival, the

officers found paramedics attending to Larson and her passenger. Emergency personnel

extracted the two from the car and took them both by ambulance to the Hennepin County

Medical Center. Larson admitted that she had been drinking but said that she was “fine.”

      A different officer was dispatched to the hospital for further investigation. She

spoke there with the paramedics, who said that they saw the accident occur, Larson was

the driver, and they believed that Larson was impaired. The officer eventually found

Larson attended to by medical staff. The officer read the implied-consent advisory to the

then-unconscious Larson1; Larson moaned but said nothing further.          A nurse then

complied with the officer’s request to perform a blood draw.            Larson’s alcohol

concentration was 0.16.    The medical staff told the officer that the passenger was

suffering from abdominal bleeding and needed surgery.

1
 The district court’s findings are internally inconsistent as to whether the officer read
Larson the implied-consent advisory, finding once that she did and once that she did not.
The parties agree that the officer read the advisory to Larson.

                                           2
       In May 2013, the state charged Larson with criminal vehicular operation causing

injury to another, in violation of Minn. Stat. § 609.21, subd. 1(2)(i) (2012); criminal

vehicular operation causing injury to another, in violation of Minn. Stat. § 609.21, subd.

1(4) (2012); fourth-degree DWI, in violation of Minn. Stat. § 169A.20, subd. 1(5) (2012);

fourth-degree DWI, in violation of Minn. Stat. § 169A.20, subd. 1(1) (2012); and driving

after suspension, in violation of Minn. Stat. § 171.24, subd. 1 (2012). In January 2014,

the district court suppressed the blood-test results.

       This appeal follows.

                                      DECISION

       The state may appeal “pretrial orders with critical impact on the case.” State v.

Williams, 842 N.W.2d 308, 311 n.2 (Minn. 2014) (citing Minn. R. Crim. P. 28.04,

subd. 1(1)).   To satisfy the critical-impact test, the state must show “clearly and

unequivocally (1) that the district court’s ruling was erroneous and (2) that the ruling will

have a ‘critical impact’ on the State’s ability to prosecute the case.” State v. Zais, 805
N.W.2d 32, 36 (Minn. 2011) (quotation omitted).

       The state argues that the district court’s order suppressing the results of the blood

test had a critical impact on the case. We agree.

       Critical impact exists when “excluding the evidence significantly reduces the

likelihood of a successful prosecution” and “[i]t is enough if the exclusion affects the

State’s ability to prosecute a specific charge.” Id. (quotations omitted). Suppression of

the blood-test results will have a critical impact because some of the charges require

proof of alcohol concentration of 0.08 or greater, and the blood-test results cannot be


                                              3
duplicated by other evidence. See State v. Underdahl, 767 N.W.2d 677, 683–84 (Minn.

2009) (holding that exclusion of breath-test results critically impacted prosecution’s

case).

         The state’s sole argument is that the district court clearly and unequivocally erred

in suppressing the blood-test results rather than applying the good-faith exception to the

exclusionary rule. We disagree.

         “When facts are not in dispute . . . [appellate courts] review a pretrial order on a

motion to suppress de novo and determine whether the police articulated an adequate

basis for the search or seizure at issue.” State v. Williams, 794 N.W.2d 867, 871 (Minn.

2011) (quotation omitted).      The United States and Minnesota Constitutions prohibit

warrantless searches and seizures, subject to limited exceptions. U.S. Const. amend. IV;

Minn. Const. art I, § 10; see generally Bailey v. United States, 133 S. Ct. 1031, 1037

(2013) (noting that “[t]he Fourth Amendment[ is] applicable through the Fourteenth

Amendment to the States”). Taking a blood sample is a search. Skinner v. Ry. Labor

Execs.’ Ass’n, 489 U.S. 602, 616–17, 109 S. Ct. 1402, 1413 (1989).

         The state argues that “the Minnesota Supreme Court has never held that the

exception is not applicable in Minnesota, but only declined to analyze the issue in

particular cases.”     The state is incorrect.     The Minnesota Supreme Court “ha[s]

consistently declined to adopt, much less even address,” a good-faith exception to the

exclusionary rule. State v. Jackson, 742 N.W.2d 163, 180 n.10 (Minn. 2007); see also

State v. Brooks, 838 N.W.2d 563, 575 (Minn. 2013) (Stras, J., concurring) (“Although

this court has yet to adopt the good-faith exception, this is an appropriate case for us to do


                                              4
so.” (citation omitted)), cert. denied, 134 S. Ct. 1799 (2014). We decline to adopt and

apply the good-faith exception because “[i]t is not the province of this court to adopt a

good-faith exception to the exclusionary rule when the state supreme court has not done

so.” Minn. State Patrol Troopers Ass’n ex rel. Pince v. State, 437 N.W.2d 670, 672

(Minn. App. 1989), review denied (Minn. May 24, 1989).

      Affirmed.




                                           5